Title: From John Adams to A. Belen, 17 February 1800
From: Adams, John
To: Belen, A.



Sir
Philadelphia Feb 17 1800

I pray you to present my thanks to the French lodge, held in this city for their obliging present, of copies of a funeral oration, delivered on the melancholly occasion of the death of their illustrious brother, Gen Washington. This exquisite morsell of eloquence, does honor to Mr. Chaudron, the orator & is one of the handsomest compliments to the memory of the General. I am also much indebted to you for the agreeable manner, in which you have communicated the favor of the Lodge to / Sir your most obedient & humble servant.
